Title: To Thomas Jefferson from Sir John Sinclair, 18 May 1792
From: Sinclair, Sir John
To: Jefferson, Thomas


          
            Dear Sir
            Whitehall London. 18h. May 1792
          
          I have the honour of sending you some papers, which, I hope will give you pleasure. I wish we had a statistical survey of America, similar to the one I am now carrying on in Scotland, were it even to begin with the ensuing Century. If you retranslate the Prospectus into English and print it, a spirit to that effect may be roused. I depend upon you for my American information as to sheep. I received the Census you were so obliging as to send, and I am glad to see that America is still increasing in population. Yours faithfully
          
            John Sinclair
          
        